Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 09, 2016

The Court of Appeals hereby passes the following order:

A17I0073. LASHUNDA HARVARD v. THE STATE.

       Lashunda Harvard sought the recusal of the trial judge to whom her case had
been assigned. By order entered October 24, 2016, the trial judge denied the motion.
Harvard sought a certificate for immediate review in accordance with OCGA § 5-6-34
(b), but that request was denied. Harvard nonetheless filed this application for
interlocutory appeal requesting review of the denial of her motion to recuse in
accordance with Braddy v. State, 316 Ga. App. 292 (729 SE2d 461) (2012).
       In Braddy, this Court held that an order denying a motion to recuse was directly
appealable under the collateral order doctrine and therefore no certificate of
immediate review was required. Braddy, supra at 293 (1). However, Braddy was
explicitly overruled by this Court in Murphy v. Murphy, 322 Ga. App. 829, 831-832
(747 SE2d 21) (2013) (finding the collateral order doctrine does not apply to motions
to recuse because OCGA § 5-6-34 (b) provides that “the denial of a defendant’s
motion to recuse in a criminal case” requires a certificate of immediate review.) Thus,
Harvard was required to obtain a certificate of immediate review for appellate review
of the order denying her motion to recuse. Harvard’s failure to comply with the
interlocutory appeal procedures of OCGA § 5-6-34 (b) deprives this Court of
jurisdiction to consider this application, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             11/09/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.